Citation Nr: 9931464	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-29 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Timeliness of filing request for waiver of recovery of 
overpayment of improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans services


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from June 1943 to February 1946, and who died 
in August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that found that the appellant had not 
submitted her request for waiver of recovery of an 
overpayment in the calculated amount of $4,796 within 180 
days of notification of the overpayment.  


FINDINGS OF FACT

1.  The appellant received a letter dated November 6, 1994, 
notifying her of her overpayment and her right to request 
waiver of the overpayment within 180 days.  

2.  The appellant's request for waiver was not received until 
April 1997, more than 180 days after notification.  



CONCLUSION OF LAW

A timely request for waiver of recovery of overpayment of 
improved death pension benefits was not filed by the 
appellant.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(b), 3.1(q) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By official letter dated October 20, 1994, the appellant was 
notified that her improved death pension benefits had been 
terminated because of a change in income.  The letter 
informed her that the adjustment had resulted in an 
overpayment of benefits and she would be notified shortly of 
the exact amount of the overpayment.  By official letter, 
dated November 6, 1994, the appellant was informed of the 
amount of the overpayment and that she had the right to 
request waiver of the overpayment within 180 days.  The 
notice was mailed to the appellant's most recent address of 
record.  

During a personal hearing held in March 1999 testimony was 
offered indicating that the appellant's mail was sent in care 
of the appellant's daughter who always personally delivered 
the mail to the appellant.  Testimony was offered that the 
appellant did not recall receiving the November 1994 notice 
and that a request for waiver was not made until 1997.  

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U. S. 1, 14-15 
(1996).  

Although the appellant indicates that she does not recall 
receiving the November 6, 1994 letter, there is no evidence 
that it was not properly mailed to the appellant's most 
recent address of record.  Testimony has been offered that 
the mail received at that address was always personally 
delivered to the appellant.  Thus there is no clear evidence 
to the contrary that this letter was properly delivered to 
the appellant.  

The concept of "well grounded" applies to the character of 
the evidence presented by claimant.  Since in this case there 
is no dispute as to the evidence (specifically, the 
appellant's receipt of the November 6, 1994 notice, and her 
failure to file a request for waiver until 1997), but only as 
to the law and its meaning, the concept of "well grounded" is 
not found to be applicable.  Rather, it is found that the 
appellant has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is uncontroverted that the November 6, 1994 notice of 
overpayment with the appellant's right to appeal was properly 
sent to the appellant.  It is uncontroverted that the 
appellant did not file a request for waiver of recovery of 
the overpayment until 1997.  Although the Board has taken 
into account the appellant's statement that she does not 
recall receiving the notice, there is no authority in the law 
which would permit VA to grant the appellant's request that 
VA accept her untimely request for waiver, and the appellant 
has failed to state a claim upon which relief can be granted.  
Sabonis.  



ORDER

The appellant's request for waiver of recovery of overpayment 
of improved death pension benefits was not timely filed.  The 
appeal is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

